Oo CO SS DW MH FS WH NO

BOO BRO RD RD OR eee
Ww NY KF CO CO fF A DN fF WwW VY YF &

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the US.
DISTRICT COURT at Seattle, Washington.

2A
Rav Subramanian, Clerk
By Ye Deputy

U

Case 2:21-cr-00119-RAJ Document1 Filed 07/14/21 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,

CHARLES JAMES WILLIAMS,

Defendant.

 

 

 

 

The Grand Jury charges that:
COUNT 1

wv. CRVI-LAQear

INDICTMENT

(Threatening a Federal Law Enforcement Officer)

INDICTMENT / WILLIAMS - |

On or about December 20, 2020, in King County, within the Western District of
Washington, CHARLES JAMES WILLIAMS did threaten to assault and murder a
federal law enforcement officer and an official whose killing would be a crime under
Title 18, United States Code, Section 1114, namely, S.C. of the Federal Bureau of
Prisons, with the intent to impede, intimidate, and interfere with such officer while she
was engaged in the performance of official duties, and with the intent to retaliate against
such officer on account of her performance of official duties.

All in violation of Title 18, United States Code, Sections 115(a)(1)(B) and (b)(4).

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
co eo DH NO FP WW NNO

MO wO NHN NY KH KN LK KN NY KH HF KF HF HS FO OES OS lS
Oo sa DH tA BP WO NY KK ODO OO FAI DBD A FP WH YN KH O&O

 

 

Case 2:21-cr-00119-RAJ Document 1 Filed 07/14/21 Page 2 of 3

COUNT 2
(Threatening a Federal Law Enforcement Officer)

On or about December 20, 2020, in King County, within the Western District of
Washington, CHARLES JAMES WILLIAMS did threaten to assault and murder a
federal law enforcement officer and an official whose killing would be a crime under
Title 18, United States Code, Section 1114, namely, W.M. of the Federal Bureau of
Prisons, with the intent to impede, intimidate, and interfere with such officer while he
was engaged in the performance of official duties, and with the intent to retaliate against
such officer on account of his performance of official duties.

All in violation of Title 18, United States Code, Sections 115(a)(1)(B) and (b)(4).

COUNT 3
(Threatening a Federal Law Enforcement Officer)

On or about December 20, 2020, in King County, within the Western District of
Washington, CHARLES JAMES WILLIAMS did threaten to assault and murder a
federal law enforcement officer and an official whose killing would be a crime under
Title 18, United States Code, Section 1114, namely, 8.B. of the Federal Bureau of
Prisons, with the intent to impede, intimidate, and interfere with such officer while he
was engaged in the performance of official duties, and with the intent to retaliate against
such officer on account of his performance of official duties.

All in violation of Title 18, United States Code, Sections 115(a)(1)(B) and (b)(4).

COUNT 4
(Threatening a Federal Law Enforcement Officer)

On or about December 29, 2020, in King County, within the Western District of
Washington, CHARLES JAMES WILLIAMS did threaten to assault and murder a
federal law enforcement officer and an official whose killing would be a crime under —
Title 18, United States Code, Section 1114, namely, W.B. of the Federal Bureau of

Prisons, with the intent to impede, intimidate, and interfere with such officer while he

INDICTMENT / WILLIAMS - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo me YN DB WN FP WY VY =

a
aD Ow fF WY YH KF O&O
—S—

ahs

tS
oO

)

BoP RP RB Bie
ON A Se WY —

MN ON
o ms

 

Case 2:21-cr-00119-RAJ Document1 Filed 07/14/21 Page 3 of 3

@ LEAL.

2SSA\M. GORMAN
Acti nited States Attorney

 

 

TESSICA M.MANCA
Assistant United States Attorney

 

INDICTMENT / WILLIAMS - 3

was engaged in the performance of official duties, and with the intent to retaliate against
such officer on account of his performance of official duties.

All in violation of Title 18, United States Code, Sections 115(a)(1)(B) and (b)(4).

A. TRUE BILL:

DATED: /4/ Fy ly 202/

(Signature of Foreperson redacted pursuant to
the policy of the Judicial Conference of the
United States)

 

FOREPERSON

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
